Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-18 are pending.
Claims 1-18 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20010015707 to Oby in view of WO 99-45310 A1 to Allgon.

a main body; and a pair of flanges extending outwardly from opposing sides of the main body, each flange comprising an aperture sized and configured to receive a thread bolt (11), wherein a similar V-shaped recess locking structure (15a) is used to lock the antenna mount (35) about a square cross-section mounting structure (25, [0039], claim 1, figs 7A-7C).
Oby lacks teaching a top member integral with the main body and bent inwardly such that the top member extends generally perpendicularly to the main body, the top member comprising a triangular recess and a plurality of apertures, each aperture configured to receive a respective fastener from a pole top mount;  a bottom member integral with the main body and bent inwardly such that the bottom member extends generally perpendicularly to the main body and generally parallel with the top member, the bottom member comprising a triangular recess and a plurality of apertures, each aperture configured to receive the fastener from the pole top mount. 
Allgon teaches all the above features that remedies what Obly lacks (see Allgon, figs 1-5, for example). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have modified the locking of Oby by employing the locking of Allgon for the purpose of simplifying production means, reducing weight and allowing greater adjustability.
Regarding Claims 2-6, claims 2-6 are directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains 
Regarding claims 7-18, claims 7-18 recite limitations similar or equal to those recite in claims 1-6, therefore also reject for the same reasons as stated above in claims 1-6 under Oby in view of Allgon.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include antenna mounting assembly or clamp device with threaded rods and locking members/adapters are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 6,262,691; US 4320882; US 6283425; US 6719255; US 20160211568.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632